DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 U.S.C 102 & 103
	Regarding independent claims 1 and 9, Applicant argues that the Office fails to disclose in Virgil, “second set of data points” and “perform an operation based on the second set”.
	Examiner has carefully considered Applicant’s argument and respectfully agrees. Examiner instead would interpret from Virgil ([Col. 5 lines 15-44]) from Fig. 6 and Fig. 7 as operating on a second set of data points. An original polygon in Fig. 6 represents a first set of data points. As each inner ring is taken out of the original polygon, a second set of data points would now represent the original polygon but with an inner ring taken out. Each inner ring that is taken out also reduces the total number of vertices within the polygon. This process is iterated until each inner ring is taken out until the original polygon becomes the polygon as seen in Fig. 7.
	Applicant’s other arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However upon further consideration new grounds of rejection are made in view of Packer (U.S Pub # 20200086855), Hay (U.S Pub # 20160300341) and Leedom (U.S Pat # 10311169).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, 14-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Virgil (US Pat # 8275800).
With regards to claim 1, Virgil discloses a hardware system for cascade elimination of candidates in spatial relation operations, the system comprising: 
data manager logic of the hardware system that is configured to: 
receive a first set of data points defining an original geometry having a first area and also having a first number of vertices each of which are associated with respective ones of the first set of data points (Fig. 4 [Col. 4 lines 31-42] polygon including three or more vertices); 
reduction manager logic of the hardware system that is configured to: 
remove at least one data point from the first set through a single side reduction ([Col. 5 lines 15-44] dividing a polygon with interior rings); and 
form, based on removed data points, a second set of data points representing a modified version of the original geometry, the modified version having a second area that is different from the first area and also having at least one less vertex than the first number of vertices ([Col. 5 lines 15-44] Fig. 6 Fig. 7 where the interior rings are removed resulting in a modified polygon with less overall vertices); and 
operation support logic of the hardware system that is configured to: 

Claims 9 and 19 correspond to claim 1 and are rejected accordingly.
With regards to claim 6, Virgil further discloses:
wherein the original geometry is a multi-polygon geometry that includes a first sub-polygon defined by a third set of data points and having a first sub-area of the first area, and a second sub-polygon defined by a fourth set of data points having a second sub-area of the first area, the third set of data points and the fourth set of data points being included in the first set of data points, and the first sub-area and the second sub- area being separate, non-overlapping areas (Fig. 6 [Col. 4 lines 51-61] polygon with inner rings); 
the reduction manager logic further configured to: 
remove the data point from the third set to form a fifth set of data points representing a modified version of the first sub-polygon that has a third sub-area that overlaps with the second sub-area (Fig. 8 [Col. 5-6 lines 61-04] removed inner rings applied to the split polygons); 
the union generator logic configured to: 
form a third sub-polygon having an area that includes the second sub-area, the third sub-area, and an intermediate area as a union of the modified version of the first sub-polygon and the second sub-polygon (Fig.  8 [Col. 5-6 lines 61-04] removed inner rings applied to the split polygons); and 
the reduction manager logic further configured to: 

Claims 14 and 15 correspond to claim 6 and are rejected accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Virgil (US Pat # 8275800) in view of Leedom (U.S Pat # 10311169).
With regards to claim 2, Virgil further discloses:
remove a data point from the first set through a first single side reduction that includes an inner-reduction ([Col. 5 lines 15-44] dividing a polygon with interior rings).
Virgil does not disclose however Leedom discloses:
 remove the data point from the first set through a second single side reduction that includes an outer-reduction ([Col. 13 lines 33-41] outer side reduction).

	One of ordinary skill in the art would have been motivated to make this modification in order to perform edge manipulation on a simulated surface (Leedom [Col. 1 lines 32-35]).
Claim 10 corresponds to claim 2 and is rejected accordingly.
Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Virgil (US Pat # 8275800) in view of Leedom (U.S Pat # 10311169) and in further view of Cruickshank (U.S Pub # 20150186910).
With regards to claim 3, Virgil further discloses:
remove the at least one geometric object from the geometric object set and from further spatial relation processing of the operation ([Col. 5 lines 15-44] Remove the interior rings from the polygon and store them in a vector).
Virgil does not disclose however Cruickshank discloses:
wherein the operation support logic is further configured to: 
mark at least one geometric object in the geometric object set as a true positive relation or a true negative relation based on the result ([0047] the system takes the statistical regions that have one of the four positive spatial relations);
subsequently continue to perform the operation based on the first set or the second set, and on remaining geometric objects in the geometric object set ([0047] takes the entry and individually compares its spatial geometry to each of the persisted statistical regions to identify the spatial relationships).

	One of ordinary skill in the art would have been motivated to make this modification in order to compare an entry’s spatial geometry to each of the persisted statistical regions (Cruickshank [0047]).
	Claim 11 corresponds to claim 3 and is rejected accordingly.
	With regards to claim 18, Virgil does not disclose however Cruickshank discloses:
wherein the original geometry is a representation of a geometry area, a geographic area, or a governmental area; and wherein the operation includes a spatial query ([0053] spatial query for a selected type of region) that determines if one or more geometric objects are within a perimeter of the modified version, if one or more geometric objects are contained by the modified version, or if one or more geometric objects intersect the modified version ([0045] determine if a data entry is entirely contained, overlaps, or is identical by the statistical entry,).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the polygon system of Virgil and Leedom by the geographic system of Cruickshank to label relations between two geometry areas.
.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Virgil (US Pat # 8275800) in view of Leedom (U.S Pat # 10311169) and in further view of Cruickshank (U.S Pub # 20150186910), Jones (U.S Pub # 20090088962) and Packer (U.S Pub # 20200086855).
With regards to claim 4, Virgil further discloses:
remove the one or more additional geometric objects from the geometric object set and from further spatial relation processing of the operation; wherein the cost manager logic ([Col. 5 lines 15-44] if the ring partially intersects with the split polygon, that portion of intersection will be subtracted from the split polygon);
the reduction manager logic being further configured to: 
remove, at the time, one or more data points from the first set to re- generate the second set, as the one or more additional single side reductions, and
the operation support logic being further configured to: 
further continue to perform the operation on the re-generated second set and further remaining geometric objects in the geometric object set ([Col. 5-6 lines 51-17] each inner ring is applied).
Virgil does not disclose however Leedom discloses:
according to a second area tolerance that specifies less deviation for the second area with respect to the first area than the first area tolerance ([Col. 7 lines 7-35] cleanup tolerance may be less than the snap tolerance).

	One of ordinary skill in the art would have been motivated to make this modification in order to perform edge manipulation on a simulated surface ([Col. 1 lines 32-35]).
Virgil does not disclose however Cruickshank discloses:
mark one or more additional geometric objects in the geometric object set as true positive relations or a true negative relations ([0047] the system takes the statistical regions that have one of the four positive spatial relations).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the polygon system of Virgil and Leedom by the geographic system of Cruickshank to label relations between two geometry areas.
	One of ordinary skill in the art would have been motivated to make this modification in order to compare an entry’s spatial geometry to each of the persisted statistical regions (Cruickshank [0047]).
Jones discloses:
determine a time for processing a next geometric object of the geometric object set at which a resource cost to perform one or more additional single side reductions is a specific percentage of an original cost of the operation as the operation progresses ([0117, 0135] cost function to determine traversal time. Those with a familiarity index like .96T would be counter 4% faster).

	One of ordinary skill in the art would have been motivated to make this modification in order to calculate a cost that may be time dependent (Jones [0115]).
Packer discloses:
wherein the reduction manager logic is configured to remove the first data points and to remove the second data points according to a first area tolerance that specifies a deviation for the second area with respect to the first area ([0014] removing a point from the path polygon if the change to the area is within a threshold change. The threshold change to the area may be based on a percentage of the area affected or a total amount of the area affected).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the modeling system of Virgil, Leedom, Cruickshank and Jones by the pathing system of Parker to remove a point on a polygon according to a first area threshold.
	One of ordinary skill in the art would have been motivated to make this modification in order to apply compression techniques to a path polygon based on how the polygon area would be affected (Parker[0014]).
	Claim 12 corresponds to claim 4 and is rejected accordingly.
s 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Virgil (US Pat # 8275800) in view of Leedom (U.S Pat # 10311169) and in further view of Cruickshank (U.S Pub # 20150186910) and Gray (U.S Pub # 20040148277).
With regards to claim 5, Virgil does not disclose however Gray discloses:
the hardware system further comprising cost manager logic that is configured to: 
determine a cost savings of a first iteration that has been performed ([0114] determining whether the identity number of the selected base zone object or point is less than the identity number of the selected neighbor zone object or point); 
apply the cost savings to an original cost for the operation to generate a modified original cost ([0114] this part of the procedure is employed to eliminate half of the computations that would follow); 
determine a time for processing a next geometric object of the geometric object set at which a resource cost to perform a second iteration is a specific percentage of the modified original cost of the operation as the operation progresses ([0114] eliminate half of the computations that would follow); and 
cause the reduction manager logic to perform the second iteration at the time ([0114] accordingly, the foregoing procedure actually does only half the of creating the nearby tables); and 
the operation support logic being further configured to: 
further continue to perform the operation on the re-generated second set and remaining geometric objects in the geometric object set ([0114] process pair of objects and/or points in the database for the rest).

	One of ordinary skill in the art would have been motivated to make this modification in order to limit the scope and search and filter objects identified to ensure an object is within a specified distance from the object being considered (Gray [0009]).
	Claim 13 corresponds to claim 5 and is rejected accordingly.
Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Virgil (US Pat # 8275800) in view of Doi (U.S Pub # 20050219237).
	With regards to claim 7, Virgil further discloses:
wherein a data point of the first set has a preceding neighbor data point of the first set and a following neighbor data point of the first set in series along a perimeter of the original geometry that, with the data point, form a triangle with their respective vertices, the triangle having two sides corresponding to line segments of the perimeter and a new side corresponding to a line segment between the preceding neighbor data point and the following neighbor data point ([Col. 5 lines 5-14] a polygon without interior rings can be iteratively divided using with triangulation in which the polygon is divided into a set of triangles. Add lines from one vertex in the polygon to all other vertexes).
	Virgil does not disclose however Doi discloses:
the reduction manager logic being further configured to: 
prior to removal of the at least one data point, determine that the triangle has an area that is smaller than each other triangle associated with other data points of the first set ([0031] the smallest triangle in area); and 

	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the geometric system of Virgil by the polygon system of Doi to optimize computations through triangulating polygons.
	One of ordinary skill in the art would have been motivated to make this modification in order to retrieve triangles sequentially in an ascending order of size and deleting it if is within a tolerance of other triangles (Doi [0009]).
	Claim 16 corresponds to claim 7 and is rejected accordingly.
	With regards to claim 8, Virgil discloses:
until a final area of a final modified version of the original geometry represented by the second set differs from the first area by a threshold amount ([Col. 5 lines 51-60] until the two polygons are of equal area or substantially equal area within 10% of each other)
	Virgil does not disclose however Doi discloses:		
	prior to the operation being performed, remove one or more additional data points from the first set to generate the second set, based on areas of triangles corresponding to the one or more additional data points ([0031] removing triangles based on triangle areas);
	remove a data point from the first set to generate the second set based on proximity of the data point to another data point in the first set ([0031] remove adjacent triangles).

	One of ordinary skill in the art would have been motivated to make this modification in order to retrieve triangles sequentially in an ascending order of size and deleting it if is within a tolerance of other triangles (Doi [0009]).
	Claim 17 corresponds to claim 8 and is rejected accordingly.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Packer (U.S Pub # 20200086855) in view of Hay (U.S Pub # 20160300341) and in further view of Leedom (U.S Pat # 10311169).
With regards to claim 19, Packer discloses a computer-readable storage medium having program instructions recorded thereon that, when executed by a processing device, perform a method, the method comprising: 
receiving a first set of data points defining an original geometry having a first area and also having a first number of vertices each of which are associated with respective ones of the first set of data points ([0012] path polygon includes a plurality of point pairs);  
removing at least one data point from the first set, through a single side inner reduction based on a first area tolerance, to form a second set of data points representing a modified version of the original geometry, the modified version having a second area that is less than the first area and also having at least one less vertex than the first number of vertices ([0014] removing a point from the path polygon if the change 
Packer does not disclose however Hay discloses:
performing an operation based on the second set to generate a true-positive result, for a spatial relation of a first geometric object, that is representative of performance of the operation based on the first set ([0110] true positive result); 
continuing performing the operation based on the re-formed second set to generate a true-negative result, for a spatial relation of a second geometric object, that is representative of performance of the operation based on the first set ([0110] true negative result); and 
further continuing performing the operation based on the first set, while excluding the first geometric object and the second geometric object from processing for the operation, to determine true-positive results and true-negative results for additional geometric objects ([0110] for multiple pixels of interests, determine the spatial relationship and whether they are true positive and true negative findings).
Leedom discloses:
removing one or more data points from the first set, through a single side outer reduction based on the first area tolerance, to re-form the second set of data points representing a modified version of the original geometry, the modified version having a second area that is greater than the first area and also having one or more fewer vertex than the first number of vertices ([Col. 13 lines 33-41]).

	One of ordinary skill in the art would have been motivated to make this modification in order to perform edge manipulation on a simulated surface (Leedom [Col. 1 lines 32-35]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Packer (U.S Pub # 20200086855) in view of Hay (U.S Pub # 20160300341) and in further view of Leedom (U.S Pat # 10311169) and Jones (U.S Pub # 20090088962).
With regards to claim 20, Packer further discloses:
removing, at the time, one or more data points from the first set, to re- generate the second set, as the one or more additional single side reductions ([0014] removing).
Packer does not disclose however Leedom discloses:
according to a second area tolerance that specifies less deviation for the second area with respect to the first area than the first area tolerance; and further continuing performing the operation on the re-generated second set and remaining geometric objects in the geometric object set ([Col. 7 lines 7-35] cleanup tolerance may be less than the snap tolerance).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the polygon system of Virgil by the modeling system of Leedom to perform operations based on area tolerances.

Jones discloses:
determining a time for processing a next geometric object of the geometric object set at which a resource cost of performing one or more additional single side reductions is a specific percentage of an original cost of the operation as the operation progresses based on the first set ([0117, 0135] cost function to determine traversal time. Those with a familiarity index like .96T would be counter 4% faster).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the geometric system of Packer, Hay, Leedom by the routing system of Jones to determine the cost of traversing a route.
	One of ordinary skill in the art would have been motivated to make this modification in order to calculate a cost that may be time dependent (Jones [0115]).

Conclusion
                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166